Exhibit 10.1

 

SUPERMEDIA INC.

 

EMERGENCE BONUS AWARD AGREEMENT

 

<<Full Name>>
Grantee

 

Date of Award:

 

February 11, 2010

Bonus Amount:

 

<<$                            >>

Vesting Schedule:

 

Fifty percent (50%) of Bonus Amount payable on the Date of Award; remaining
fifty percent (50%) of Bonus Amount payable on the first anniversary of the Date
of Award.


 


1.             GRANT OF AWARD.  THE HUMAN RESOURCES COMMITTEE (THE “COMMITTEE”)
OF THE BOARD OF DIRECTORS OF SUPERMEDIA INC., A DELAWARE CORPORATION (THE
“COMPANY”) HEREBY AWARDS TO YOU, THE ABOVE-NAMED GRANTEE, EFFECTIVE AS OF THE
DATE OF AWARD SET FORTH ABOVE (THE “DATE OF AWARD”), A BONUS AWARD THAT ENTITLES
YOU TO RECEIVE CASH PAYMENT(S) FROM THE COMPANY EQUAL TO THE AMOUNT SET FORTH
ABOVE (“BONUS AMOUNT”), SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THIS
EMERGENCE BONUS AWARD AGREEMENT (THIS “AGREEMENT”).


 

The Bonus Amount shall be subject to the prohibitions and restrictions set forth
herein with respect to the obligation to forfeit such Bonus Amount to the
Company (the “Forfeiture Restrictions”).  All Forfeiture Restrictions on the
Bonus Amount covered hereby shall lapse as to those amounts when the amounts
become vested and you meet all other terms and conditions of this Agreement.

 


2.             TERMINATION OF EMPLOYMENT/CHANGE IN CONTROL.  THE FOLLOWING
PROVISIONS WILL APPLY IN THE EVENT YOUR EMPLOYMENT WITH THE COMPANY AND ALL
AFFILIATES (COLLECTIVELY, THE “COMPANY”) TERMINATES BEFORE THE FIRST ANNIVERSARY
OF THE DATE OF AWARD (THE “FIRST ANNIVERSARY DATE”) UNDER THE AGREEMENT:


 


2.1           TERMINATION GENERALLY.  EXCEPT AS SPECIFIED IN SECTIONS 2.2
THROUGH 2.5 BELOW, IF YOUR EMPLOYMENT WITH THE COMPANY TERMINATES BEFORE THE
FIRST ANNIVERSARY DATE, THE FORFEITURE RESTRICTIONS THEN APPLICABLE TO THE BONUS
AMOUNT SHALL NOT LAPSE AND THE BONUS AMOUNT THEN SUBJECT TO THE FORFEITURE
RESTRICTIONS SHALL BE FORFEITED TO THE COMPANY ON THE DATE YOUR EMPLOYMENT
TERMINATES.


 


2.2           TERMINATION WITHOUT CAUSE.  NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT TO THE CONTRARY, IF THE COMPANY TERMINATES YOUR EMPLOYMENT
WITHOUT CAUSE BEFORE THE FIRST ANNIVERSARY DATE, THEN ALL REMAINING FORFEITURE
RESTRICTIONS SHALL IMMEDIATELY LAPSE ON THE DATE OF AND IMMEDIATELY PRIOR TO THE
TERMINATION OF YOUR EMPLOYMENT RELATIONSHIP AND ANY UNPAID BONUS AMOUNT SHALL
IMMEDIATELY VEST AND BECOME DUE AND PAYABLE ON THE FIRST ANNIVERSARY DATE.


 


2.3           POTENTIAL OR ACTUAL CHANGE IN CONTROL.


 


(I)            TERMINATION FOR GOOD REASON IN CONNECTION WITH A POTENTIAL CHANGE
IN CONTROL BEFORE THE FIRST ANNIVERSARY DATE.  IF YOU TERMINATE YOUR EMPLOYMENT
WITH THE COMPANY FOR GOOD REASON BEFORE THE FIRST ANNIVERSARY DATE PRIOR TO A
CHANGE IN CONTROL (WHETHER OR NOT A CHANGE IN CONTROL EVER OCCURS), AND SUCH
TERMINATION OR THE CIRCUMSTANCE OR EVENT WHICH CONSTITUTES GOOD REASON OCCURS AT
THE REQUEST OR DIRECTION OF A PERSON WHO HAS ENTERED INTO AN AGREEMENT WITH THE
COMPANY THE CONSUMMATION OF WHICH WOULD CONSTITUTE A CHANGE IN CONTROL OR IS
OTHERWISE IN CONNECTION WITH OR IN ANTICIPATION OF A CHANGE IN CONTROL (WHETHER
OR NOT A CHANGE

 

--------------------------------------------------------------------------------



 


IN CONTROL EVER OCCURS), THEN ALL REMAINING FORFEITURE RESTRICTIONS SHALL
IMMEDIATELY LAPSE ON THE DATE OF AND IMMEDIATELY PRIOR TO THE TERMINATION OF
YOUR EMPLOYMENT RELATIONSHIP AND ANY UNPAID BONUS AMOUNT SHALL IMMEDIATELY VEST
AND BECOME DUE AND PAYABLE ON THE FIRST ANNIVERSARY DATE.


 


(II)           TERMINATION FOR GOOD REASON IN CONNECTION WITH AN ACTUAL CHANGE
IN CONTROL BEFORE THE FIRST ANNIVERSARY DATE.  IF YOU TERMINATE YOUR EMPLOYMENT
WITH THE COMPANY FOR GOOD REASON BEFORE THE FIRST ANNIVERSARY DATE BUT AFTER A
CHANGE IN CONTROL OCCURS, THEN ALL REMAINING FORFEITURE RESTRICTIONS SHALL
IMMEDIATELY LAPSE ON THE DATE OF AND IMMEDIATELY PRIOR TO THE TERMINATION OF
YOUR EMPLOYMENT RELATIONSHIP AND ANY UNPAID BONUS AMOUNT SHALL IMMEDIATELY VEST
AND BECOME DUE AND PAYABLE ON THE FIRST ANNIVERSARY DATE.


 


2.4           DISABILITY.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT
TO THE CONTRARY, IF YOU INCUR A DISABILITY BEFORE THE FIRST ANNIVERSARY DATE AND
WHILE IN THE ACTIVE EMPLOY OF ONE OR MORE MEMBERS OF THE COMPANY, ALL REMAINING
FORFEITURE RESTRICTIONS SHALL LAPSE ON THE DATE OF YOUR DISABILITY AND ANY
UNPAID BONUS AMOUNT SHALL IMMEDIATELY VEST AND BECOME DUE AND PAYABLE ON THE
FIRST ANNIVERSARY DATE.  FOR PURPOSES OF THIS AGREEMENT, THE TERM “DISABILITY”
MEANS, AS DETERMINED BY THE COMMITTEE IN ITS DISCRETION EXERCISED IN GOOD FAITH,
ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT THAT CAN BE EXPECTED TO
RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NO LESS
THAN 12 MONTHS AND THAT WOULD ENTITLE YOU TO PAYMENT OF DISABILITY INCOME
PAYMENTS UNDER THE COMPANY’S LONG-TERM DISABILITY INSURANCE POLICY OR PLAN FOR
EMPLOYEES AS THEN IN EFFECT FOR A PERIOD OF NOT LESS THAN THREE MONTHS; OR IN
THE EVENT THAT YOU ARE NOT COVERED, FOR WHATEVER REASON, UNDER THE COMPANY’S
LONG-TERM DISABILITY INSURANCE POLICY OR PLAN FOR EMPLOYEES OR IN THE EVENT THE
COMPANY DOES NOT MAINTAIN SUCH A LONG-TERM DISABILITY INSURANCE POLICY,
“DISABILITY” MEANS YOU ARE UNABLE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY
BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN
BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS
PERIOD OF NOT LESS THAN 12 MONTHS.  A DETERMINATION OF DISABILITY MAY BE MADE BY
A PHYSICIAN SELECTED OR APPROVED BY THE COMMITTEE AND, IN THIS RESPECT, YOU
SHALL SUBMIT TO AN EXAMINATION BY SUCH PHYSICIAN UPON REQUEST BY THE COMMITTEE.


 


2.5           DEATH.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO
THE CONTRARY, IF YOU DIE BEFORE THE FIRST ANNIVERSARY DATE AND WHILE IN THE
ACTIVE EMPLOY OF THE COMPANY, ALL REMAINING FORFEITURE RESTRICTIONS SHALL LAPSE
ON THE DATE OF YOUR DEATH AND ANY UNPAID BONUS AMOUNT SHALL IMMEDIATELY VEST AND
BECOME DUE AND PAYABLE ON THE FIRST ANNIVERSARY DATE.


 


2.6           DEFINITIONS.


 


(I)            CAUSE.  FOR PURPOSES OF THIS AGREEMENT, THE TERM “CAUSE” MEANS
YOUR (A) CONVICTION OR PLEA OF NOLO CONTENDRE TO A FELONY; (B) COMMISSION OF
FRAUD OR A MATERIAL ACT OR OMISSION INVOLVING DISHONESTY WITH RESPECT TO THE
COMPANY OR ITS AFFILIATES, AS REASONABLY DETERMINED BY THE COMPANY; (C) WILLFUL
FAILURE OR REFUSAL TO CARRY OUT THE MATERIAL RESPONSIBILITIES OF YOUR
EMPLOYMENT, AS REASONABLY DETERMINED BY THE COMPANY; (D) GROSS NEGLIGENCE,
WILLFUL MISCONDUCT, OR ENGAGING IN A PATTERN OF BEHAVIOR WHICH HAS HAD OR IS
REASONABLY LIKELY TO HAVE A SIGNIFICANT ADVERSE EFFECT ON THE COMPANY, AS
REASONABLY DETERMINED BY THE COMPANY; OR (E) WILLFULLY ENGAGING IN ANY ACT OR
OMISSION THAT IS IN MATERIAL VIOLATION OF A MATERIAL POLICY OF THE COMPANY,
INCLUDING, WITHOUT LIMITATION, POLICIES ON BUSINESS ETHICS AND CONDUCT, AND
POLICIES ON THE USE OF INSIDE INFORMATION AND INSIDER TRADING.


 


(II)           GOOD REASON.  FOR PURPOSES OF THIS AGREEMENT, THE TERM “GOOD
REASON” MEANS (A) A MATERIAL ADVERSE CHANGE IN YOUR STATUS OR POSITION,
INCLUDING, WITHOUT LIMITATION, ANY MATERIAL DIMINUTION IN YOUR POSITION, DUTIES,
RESPONSIBILITIES OR AUTHORITY OR THE ASSIGNMENT TO YOU OF

 

2

--------------------------------------------------------------------------------



 


DUTIES OR RESPONSIBILITIES THAT ARE MATERIALLY INCONSISTENT WITH YOUR STATUS OR
POSITION OR, IF APPLICABLE, A MATERIAL BREACH BY THE COMPANY OF YOUR EMPLOYMENT
AGREEMENT; (B) A REDUCTION IN YOUR ANNUAL BASE SALARY OR A FAILURE TO PAY SAME;
(C) A REDUCTION IN YOUR TARGET INCENTIVE AWARD OPPORTUNITIES, EXPRESSED AS A
PERCENTAGE OF YOUR BASE SALARY; (D) THE RELOCATION OF YOUR PRINCIPAL PLACE OF
EMPLOYMENT BY MORE THAN 50 MILES FROM THE CURRENT LOCATION; OR (E) AT THE TIME
OF A CHANGE IN CONTROL, THE SUCCESSOR OR ACQUIRING COMPANY FAILS OR REFUSES TO
ASSUME THE OBLIGATIONS OF THE COMPANY UNDER THIS AGREEMENT OR, IF APPLICABLE,
YOUR EMPLOYMENT AGREEMENT.  BEFORE TERMINATING EMPLOYMENT FOR GOOD REASON, YOU
MUST SPECIFY IN WRITING TO THE COMPANY THE NATURE OF THE ACT OR OMISSION THAT
YOU DEEM TO CONSTITUTE GOOD REASON AND PROVIDE THE COMPANY 30 DAYS AFTER RECEIPT
OF SUCH NOTICE TO REVIEW AND, IF REQUIRED, CORRECT THE SITUATION (AND THUS
PREVENT YOUR TERMINATION FOR GOOD REASON).


 


(III)          CHANGE IN CONTROL.  FOR PURPOSES OF THIS AGREEMENT, THE TERM
“CHANGE IN CONTROL” MEANS ANY OF THE FOLLOWING EVENTS OCCURRING AFTER THE DATE
OF AWARD:


 

(1)           THE ACQUISITION BY ANY INDIVIDUAL, ENTITY OR GROUP (WITHIN THE
MEANING OF SECTION 13(D)(3) OR 14(D)(2) OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED FROM TIME TO TIME (A “COVERED PERSON”)) OF BENEFICIAL OWNERSHIP
(WITHIN THE MEANING OF RULE 13D-3 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED FROM TIME TO TIME) OF 30% OR MORE OF EITHER THE THEN
OUTSTANDING SHARES OF THE COMMON STOCK OF THE COMPANY (THE “OUTSTANDING COMPANY
COMMON STOCK”), OR THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING
SECURITIES OF THE COMPANY ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS (THE “OUTSTANDING COMPANY VOTING SECURITIES”); PROVIDED, HOWEVER, THAT
FOR PURPOSES OF THIS SUBSECTION (1) OF THIS SECTION 2.6(III), THE FOLLOWING
ACQUISITIONS SHALL NOT CONSTITUTE A CHANGE IN CONTROL: (A) ANY ACQUISITION OF
SHARES OF THE COMPANY DIRECTLY FROM THE COMPANY, (B) ANY ACQUISITION OF SHARES
OF THE COMPANY BY THE COMPANY, (C) ANY ACQUISITION OF SHARES OF THE COMPANY BY
ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE
COMPANY OR ANY ENTITY CONTROLLED BY THE COMPANY, OR (D) ANY ACQUISITION OF
SHARES OF THE COMPANY BY ANY CORPORATION PURSUANT TO A TRANSACTION WHICH
COMPLIES WITH CLAUSES (A), (B) AND (C) OF SUBSECTION (3) OF THIS
SECTION 2.6(III);

 

(2)           INDIVIDUALS WHO, AS OF THE DATE OF AWARD, CONSTITUTE THE BOARD OF
DIRECTORS OF THE COMPANY (THE “INCUMBENT BOARD”) CEASE FOR ANY REASON TO
CONSTITUTE AT LEAST A MAJORITY OF THE BOARD OF DIRECTORS; PROVIDED, HOWEVER,
THAT ANY INDIVIDUAL BECOMING A DIRECTOR SUBSEQUENT TO THE DATE OF AWARD WHOSE
ELECTION, OR NOMINATION FOR ELECTION BY THE COMPANY’S SHAREHOLDERS, WAS APPROVED
BY A VOTE OF AT LEAST TWO-THIRDS OF THE DIRECTORS THEN COMPRISING THE INCUMBENT
BOARD SHALL BE CONSIDERED AS THOUGH SUCH INDIVIDUAL WERE A MEMBER OF THE
INCUMBENT BOARD, BUT EXCLUDING, FOR THIS PURPOSE, ANY SUCH INDIVIDUAL WHOSE
INITIAL ASSUMPTION OF OFFICE OCCURS AS A RESULT OF AN ACTUAL OR THREATENED
ELECTION CONTEST WITH RESPECT TO THE ELECTION OR REMOVAL OF DIRECTORS OR OTHER
ACTUAL OR THREATENED SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A
COVERED PERSON OTHER THAN THE BOARD OF DIRECTORS;

 

(3)           CONSUMMATION OF A REORGANIZATION, MERGER OR CONSOLIDATION OR SALE
OF THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY, OR A DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY (A “BUSINESS COMBINATION”), IN
EACH CASE, UNLESS, FOLLOWING SUCH BUSINESS COMBINATION, (A) ALL OR SUBSTANTIALLY
ALL OF THE INDIVIDUALS AND ENTITIES WHO WERE THE BENEFICIAL OWNERS,
RESPECTIVELY, OF THE OUTSTANDING COMPANY COMMON STOCK AND OUTSTANDING COMPANY
VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION BENEFICIALLY
OWN, DIRECT OR INDIRECTLY, MORE THAN 50% OF,

 

3

--------------------------------------------------------------------------------


 

RESPECTIVELY, THE THEN OUTSTANDING SHARES OF COMMON STOCK AND THE COMBINED
VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS, AS THE CASE MAY BE, OF THE CORPORATION
RESULTING FROM SUCH BUSINESS COMBINATION (INCLUDING, WITHOUT LIMITATION, A
CORPORATION WHICH AS A RESULT OF SUCH TRANSACTION OWNS THE COMPANY OR ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS EITHER DIRECTLY OR THROUGH ONE OR MORE
SUBSIDIARIES) IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION OF THE OUTSTANDING COMPANY COMMON
STOCK AND OUTSTANDING COMPANY VOTING SECURITIES, AS THE CASE MAY BE, (B) NO
COVERED PERSON (EXCLUDING ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) OF THE
COMPANY OR SUCH CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION)
BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY, 50% OR MORE OF, RESPECTIVELY, THE
THEN OUTSTANDING SHARES OF COMMON STOCK OF THE CORPORATION RESULTING FROM SUCH
BUSINESS COMBINATION OR THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING
SECURITIES OF SUCH CORPORATION, EXCEPT TO THE EXTENT THAT SUCH OWNERSHIP EXISTED
PRIOR TO THE BUSINESS COMBINATION, AND (C) AT LEAST A MAJORITY OF THE MEMBERS OF
THE BOARD OF DIRECTORS OF THE CORPORATION RESULTING FROM SUCH BUSINESS
COMBINATION WERE MEMBERS OF THE INCUMBENT BOARD AT THE TIME OF THE EXECUTION OF
THE INITIAL AGREEMENT, OR OF THE ACTION OF THE BOARD OF DIRECTORS, PROVIDING FOR
SUCH BUSINESS COMBINATION; OR

 

(4)           THE LIQUIDATION OR DISSOLUTION OF THE COMPANY.

 


3.             PAYMENT.  FIFTY PERCENT (50%) OF THE BONUS AMOUNT PAYABLE TO YOU
PURSUANT TO THIS AGREEMENT WILL BE PAID TO YOU ON THE APPLICABLE PAYROLL DATE
IMMEDIATELY FOLLOWING THE DATE OF AWARD AND THE REMAINING FIFTY PERCENT (50%) OF
THE BONUS AMOUNT PAYABLE TO YOU PURSUANT TO THIS AGREEMENT WILL BE PAID TO YOU
ON THE APPLICABLE PAYROLL DATE IMMEDIATELY FOLLOWING THE DATE THE FORFEITURE
RESTRICTIONS LAPSE BY THE LEGAL ENTITY THAT IS CLASSIFIED BY THE COMPANY AS YOUR
EMPLOYER (THE “EMPLOYER”).  THE EMPLOYER IS LIABLE FOR THE PAYMENT OF ANY
AMOUNTS THAT BECOME DUE UNDER THIS AGREEMENT.


 


4.             TAX WITHHOLDING.  TO THE EXTENT THAT ANY PAYMENT PURSUANT TO THE
AGREEMENT RESULTS IN INCOME, WAGES OR OTHER COMPENSATION TO YOU FOR ANY INCOME,
EMPLOYMENT OR OTHER TAX PURPOSES WITH RESPECT TO WHICH THE EMPLOYER HAS A
WITHHOLDING OBLIGATION UNDER FEDERAL, STATE OR LOCAL LAW, THE EMPLOYER IS
AUTHORIZED TO WITHHOLD FROM ANY SUCH PAYMENT UNDER THIS AGREEMENT ANY TAX
REQUIRED TO BE WITHHELD BY REASON OF SUCH TAXABLE INCOME, WAGES OR COMPENSATION
SUFFICIENT TO SATISFY THE WITHHOLDING OBLIGATION.


 


5.             NONTRANSFERABILITY.  YOUR RIGHTS UNDER THIS AGREEMENT MAY NOT BE
SOLD, ASSIGNED, PLEDGED, EXCHANGED, HYPOTHECATED OR OTHERWISE TRANSFERRED,
ENCUMBERED OR DISPOSED OF.  ANY SUCH ATTEMPTED SALE, ASSIGNMENT, PLEDGE,
EXCHANGE, HYPOTHECATION, TRANSFER, ENCUMBRANCE OR DISPOSITION IN VIOLATION OF
THIS AGREEMENT SHALL BE VOID AND THE COMPANY SHALL NOT BE BOUND THEREBY.


 


6.             EMPLOYMENT RELATIONSHIP.  FOR PURPOSES OF THIS AGREEMENT, YOU
SHALL BE CONSIDERED TO BE IN THE EMPLOYMENT OF THE COMPANY AS LONG AS YOU HAVE
AN EMPLOYMENT RELATIONSHIP WITH THE COMPANY.  THE COMMITTEE SHALL DETERMINE ANY
QUESTIONS AS TO WHETHER AND WHEN THERE HAS BEEN A TERMINATION OF SUCH EMPLOYMENT
RELATIONSHIP, AND THE CAUSE OF SUCH TERMINATION, AND THE COMMITTEE’S
DETERMINATION SHALL BE FINAL AND BINDING ON ALL PERSONS.


 


7.             NOT AN EMPLOYMENT AGREEMENT.  THIS AGREEMENT IS NOT AN EMPLOYMENT
AGREEMENT, AND NO PROVISION OF THIS AGREEMENT SHALL BE CONSTRUED OR INTERPRETED
TO CREATE AN EMPLOYMENT RELATIONSHIP BETWEEN YOU AND THE COMPANY OR GUARANTEE
THE RIGHT TO REMAIN EMPLOYED BY THE COMPANY FOR ANY SPECIFIED TERM.

 

4

--------------------------------------------------------------------------------



 


8.             LIMIT OF LIABILITY.  UNDER NO CIRCUMSTANCES WILL THE COMPANY BE
LIABLE FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL OR SPECIAL DAMAGES (INCLUDING
LOST PROFITS) OF ANY FORM INCURRED BY ANY PERSON, WHETHER OR NOT FORESEEABLE AND
REGARDLESS OF THE FORM OF THE ACT IN WHICH SUCH A CLAIM MAY BE BROUGHT, WITH
RESPECT TO THIS AGREEMENT.


 


9.             AFFILIATES.  FOR PURPOSES OF THIS AGREEMENT, THE TERM
“AFFILIATES” MEANS ANY CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY OR
ASSOCIATION, TRUST OR OTHER ENTITY OR ORGANIZATION WHICH, DIRECTLY OR
INDIRECTLY, CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, THE
COMPANY.  FOR PURPOSES OF THE PRECEDING SENTENCE, “CONTROL” (INCLUDING, WITH
CORRELATIVE MEANINGS, THE TERMS “CONTROLLED BY” AND “UNDER COMMON CONTROL
WITH”), AS USED WITH RESPECT TO ANY ENTITY OR ORGANIZATION, SHALL MEAN THE
POSSESSION, DIRECTLY OR INDIRECTLY, OF THE POWER (A) TO VOTE MORE THAN FIFTY
PERCENT (50%) OF THE SECURITIES HAVING ORDINARY VOTING POWER FOR THE ELECTION OF
DIRECTORS OF THE CONTROLLED ENTITY OR ORGANIZATION, OR (II) TO DIRECT OR CAUSE
THE DIRECTION OF THE MANAGEMENT AND POLICIES OF THE CONTROLLED ENTITY OR
ORGANIZATION, WHETHER THROUGH THE OWNERSHIP OF VOTING SECURITIES OR BY CONTRACT
OR OTHERWISE.


 


10.          GOVERNING LAW.  THE PROVISIONS OF THIS AGREEMENT AND YOUR RIGHTS
HEREUNDER SHALL BE CONSTRUED, ADMINISTERED AND GOVERNED UNDER THE LAWS OF THE
STATE OF TEXAS, EXCLUDING ANY CONFLICTS OR CHOICE OF LAW RULE OR PRINCIPLE THAT
MIGHT OTHERWISE REFER CONSTRUCTION OR INTERPRETATION OF THIS AGREEMENT TO THE
SUBSTANTIVE LAW OF ANOTHER JURISDICTION.  YOU ARE DEEMED TO SUBMIT TO THE
EXCLUSIVE JURISDICTION AND VENUE OF THE FEDERAL OR STATE COURTS OF TEXAS, TO
RESOLVE ANY AND ALL ISSUES THAT MAY ARISE OUT OF OR RELATE TO THIS AGREEMENT.


 


11.          AMENDMENT.  THIS AGREEMENT MAY NOT BE AMENDED EXCEPT BY A WRITING
SIGNED BY THE COMPANY AND THE GRANTEE.


 


12.          MISCELLANEOUS.  THE TERM “YOU” AND “YOUR” REFER TO THE GRANTEE
NAMED IN THIS AGREEMENT.


 

In accepting the award set forth in this Agreement you accept and agree to be
bound by all the terms and conditions of this Agreement.

 

 

 

SUPERMEDIA INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

5

--------------------------------------------------------------------------------